    Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 1 of 33
Filing # 129093091 E-Filed 06/19/2021 03:12:58 PM
    ,

                   IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                             IN AND FOR BROWARD COUNTY, FLORIDA

             GUSTAVO ARAUJO,

                    Plaintiff,
                                                                                                     Case No.
             V.
                                                                                                     JURY TRIAL DEMANDED
             PORTFOLIO           RECOVERY               ASSOCIATES,
             LLC, ,
                                                                                                     INJUNCTIVE RELIEF SOUGHT
                    Defendant.


                                                                  COMPLAINT

                    Plaintiff Gustavo Araujo ("Plaintiff') sues Defendant Portfolio Recovery Associates, LLC

             ("Defendant") f.or violations the Florida Consumer Collection Practices Act ("FCCPA") and the

             Fair Debt Collection Practices Act ("FDCPA")

                                                      JURISDICTION AND VENUE

                     1.        This Court has subject matter jurisdiction over Plaintiff and Defendant

             (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court

             and, thus, venue and jurisdiction are proper.

                     2.        This Court has personal jurisdiction over Defendant because Defendant is

        ,.   operating, present, and/or doing business within this jurisdiction and because the complained of

             conduct of Defendant occurred within Broward County, Florida.

                     3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

             exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court' s jurisdiction.

                     4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

              et seq., the cause of action alleged below arose in Broward County Florida.


                                                                                                                              PAGE I 1 of 7
                                                  LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                          110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                                    TtivLv.Jihy.u:7:1.:;~,~~.c~Qg1
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 2 of 33




                                                           PARTIES

           5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

    County, Florida.

           6.         Defendant is a Delaware Limited Liability Company, with its principal place of

    business located in Norfolk VA 23502.

                                            DEMAND FOR JURY TRIAL                                   -

           7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

           8.         On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt") from Plaintiff.

           9.         The Consumer Debt is an obligation allegedly had by. Plaintiff to pay money arising

    from a transaction between the creditor of the Consumer Debt, Synchrony Bank, and Plaintiff

    involving an unsecured line of credit for the personal use of Plaintiff. (the "Subject Service").

           10.        The Subject Service was primarily for personal, family, or household purposes.

           11.         Defendant is a business entity engaged in the business of'soliciting consumer debts

    for collection.

            12.        Defendant is a business entity engaged in the business of collecting consumer debts.

            13.        Defendant regularlv collects or attempts to collect, directly or indirectly, debts

    owecl or due or asserted to be owed or ciue another.

            14.        Defendant is registered with tlie Florida Office of Financial Reo'ulation as a

    "Consumer Collection Agency."

            15.        Defendant's "Consumer Collection Agency" license number is CCA0900382.



                                                                                                                    PAGE 12 of 7
                                        LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                           _ti_kyw..f ihra~~lL+aw.c;:.itt
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 3 of 33




           16.        Defendant maintains all the records specified in 1Zule 69V-180.080, Florida

    Administrative Code.

           17.        The records specified by Rule 69V-180.080, Florida Administrative Code, of which

    Defendant does maintain, are current to within one week of the current date.

           18.         Defendant is a'`debt collectoe' witliin the meaning of 1.5 U.S.C. § 1.692a(6).

            19.        Defendant is a"person" within the meaiiing of Fla. Stat. § 559.72.

            20.        On a date better known by Defendant, Defendant transmitted Plaintiff, s personal

    information to a third-pal-ty (the `'Third-Party')

            21.        The personal information Defendant transmitted to the TlZird-Party included, but

    was not limited to: [11 Plaintiff s name; [2] Plaintiff s address; [31 the existence of the Consumer

    Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

    w•as the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

    [81 that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

    (collectively, the "Transmitted Inforniation").

            22.        The "1'hircl-Party, of whom Defendant transmitted Plaintilt s personal irlforination

    to, complied Plaintiff s pe.rsonal information and prepar.eci a letter that was to be sent to Plaintiff

     in an attempt to collect the Consunier Debt.

            23.         The Transmitted Information affected Plaintiff s reputation. For example, the

    transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

     Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff s reputation

     regarding trustworthiness.

            24.         Defendant' s transmission of Plaintiff s personal information to the Third-Party was

     a communication in connection with the collect of the Consumer Debt.

                                                                                                                      PAGE 13 of 7
                                          LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                             vww.,lihrsit:al:.:,~u .ci~zra
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 4 of 33




           25.         In addition to translnitting Plaintiff s personal information to the Third-Party,

    Defendant also transmitted PlaintifP s personal information to other third-party entities in

    connection with tlle collection of the Consumer Debt. Defendant transmitted such information to

    these othef• third-party entities by, includin`; bett not limiteci to: [1] utilizing "skip trace" services;

    [2] utilizing bankruptcy, SCRA, probate, and other "scrubbing," services; and [3] utilizing

    independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

            26.        On a date better known by Defendant, Defendant sent the letter prepared and/or

    complied by the Third-Party to Plaintiff, of which was internally dated July 10, 2020, (the

    "Collection Letter") in an attempt to collect the Consumer Debt.

            27.         Attached as Exhibit "A" is a copy of Collection Letter.

            28.         Defendant' s transmission of Plaintiff s personal information to the Third-Party is

    an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

    Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (l lth Cir. Apr. 21, 2021) (a complete copy

    of the Hunstein opinion is attached as Exhibit "B").

             29.        The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

     which are indicative of Defendant' s use of the Third-Party to prepare, print, package, compile,

     and/or otherwise send the Collection Letter.

             30.         For Defendant-DC to maintain a valid consumer collection agency license with the

     Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

    from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt

     collector methods to be in compliance with both the FDCPA and FCCPA.

             31.         Defendant knew that the Transmitted Information constituted an unlawful

     transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.

                                                                                                                       PAGE 1 4 of 7
                                           LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                   110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                             wv,}v..lil:u3e:lLxw.cn n
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 5 of 33




           32.       The Third-Party did not have any legitimate need for the Transmitted Information,

    as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal

    information in violation of § 1692c(b) of the FDCPA.



                                                  COUNT 1
                                        VIOLATION OF 15 U.S.C. § 1692c(b)

           33.        Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

           34.        Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

    connection with the collection of any debt, with any person other than the consumer, his attorney,

    a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

    creditor, or the attorney of the debt collector." 15 U.S.C. 1692c(b) (emphasis added).

           35.        As set forth above, Defendant's transmission of Plaintiff s personal information to

    the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

    LEXIS 11648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

    under Article III and (2) that the debt collector's transmittal of the consumer's personal infonnation

    to its dunning vendor constituted a communication `in connection with the collection of any debt'

    within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA

    when it transmitted Plaintiff s personal information to the Third-Party.

            36.        WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                       (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                       (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                       (c)       Any other relief that this Court deems appropriate under the circumstances.


                                                                                                                     PAGE 15 of 7
                                         LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                            _lti«_.Jihro-tcela _
                                                                               kv.t:q.i.r.t
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 6 of 33




                                                COUNT 2
                                     VIOLATION OF FLA. STAT. § 559.72(5)

           37.        Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

           38.        Pursuant to §. 559.72(5) of the FCCPA, in collecting consumer debts; no person

    shall: "[d]isclose to a person other than the debtor or her or his family information affecting the

    debtor' s reputation, whether or not for credit worthiness, with knowledge or reason to know that

    the other person does not have a legitimate business need for the information or that the

    information is false." Fla Stat. § 559.72(5) (emphasis added).

           39.         As set forth above, Defendant unlawfully transmitted Plaintiff s personal

    information, by and through the Transmitted Information, to the Third-Party, whereby said

    transmitted information affective Plaintiff s reputation because the Third-Party did not have any

    legitimate need for unlawfully transmitted personal information of Plaintiff.

            40.        WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                       (a)        Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                       (b)        An injunction prohibiting Defendant from engaging in further collection
                                  activities directed at Plaintiff that are in violation of the FCCPA;

                       (c)        Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                       (d)        Any other relief that this Court deems appropriate under the circumstances.

                             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                      PAGE 16 of 7
                                          LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor 1 Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 7 of 33




         DATED: June 18, 2021
                                                              Respectfully Submitted,

                                                               /s/ Jibrael.S. Hindi
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail: jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:    tom@jibraellaw.com
                                                              THE LAW OFFICES OF JIBRAEL S. HINDI
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:     954-907-1136
                                                              Fax:       855-529-9540




                                                                                                                 PAGE 17 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540 .
                                                      wu "V.Jih :iLg.11:niw.c(D_z1
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 8 of 33




                        EXHIBIT "A"
     Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 9 of 33
~


    I'ortfolio RecoveryAssociates, LLC                                         Date: 07/10/2020
                                                                               Account Number: 6019170122616755
Dear GUSTAVO ARAUJO,                                                           Seller: SYNCHRONY BANK
                                                                               Merchant: BRANDSMART
The purpose of this letter is to advise you that PORTFOLIO                     Original Creditor: SYNCHRONY BANK
RECOVERY ASSOCIATES, LLC, purchased the account .                              Current Creditor: PORTFOLIO RECOVERY ASSOCIATES,
referenced above on 06/19/2020. No collection efforts will take                LLC
place on this account for at least 30 days from the date of this               Balance: $2,220.57
notice. If you have any questions concerning this account,
please direct all future communications to us at the address                                             .. .
below:

PORTFOLIO RECOVERY ASSOCIATES, LLC
120 Corporate Blvd.
                                                                                  n      Online:
                                                                                         www.portfoliorecovery.com

                                                                                         By Phone:
Norfolk, VA 23502                                                                 ~      Call 1-800-772-1413
Sincerely,                                                                               By Mail:
PORTFOLIO RECOVERY ASSOCIATES, LLC                                                       PORTFOLIO RECOVERY ASSOCIATES, LLC
                                                                                  ~      120 Corporate Boulevard
                                                                                         Norfolk VA 23502




              This communication is from a debt collector but is not an attempt to collect a debt.
                                                   Notice: See Reverse Side for Important Information
                                                                                                                           AL
         DEPT 922
         PO BOX 4115
         CONCORD CA 94524                                                               Account Number: 6019170122616755




         CHANGE SERVICE REQUESTED


         iul~~l~ul~ili~l4l~llll,llp~n~ll~~llll~lh~~llliilllllulllh
                   GUSTAVO ARAUJO                                                       PORTFOLIO RECOVERY ASSOCIATES; LLC
                   1417 JOHNSON ST                                                      P.O. Box 12914
                   HOLLYWOOD FL 33020-3708                                              Norfolk VA 23541
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 10 of 33




                         EXHIBIT "B"
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 11 of 33

    ,           USCA11 Case: 19-14434      Date Filed: 04/21/2021   Page: 1 of 23



                                                                              [PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT


                                         No. 19-14434


                          D.C. Docket No. 8:19-cv-00983-TPB-TGW



     RICHARD HUNSTEIN,

                                                                      Plaintiff - Appellant,

                                             versus

     PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                                     Defendant - Appellee.



                          Appeal from the United States District Court
                              for the Middle District of Florida


                                         (April 21, 2021)

        Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

        NEWSOM, Circuit Judge:

              This appeal presents an interesting question of first impression under the

        Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 12 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 2 of 23



    federal statutes these days, requires us first to consider whether our plaintiff has

    Article III standing.

           The short story: A debt collector electronically transmitted data concerning

     a consumer's debt including his name, his outstanding balance, the fact that his

     debt resulted from his son's medical treatment, and his son's name—to a third-

     parry vendor. The third-party vendor then used the data to create, print, and mail a

     "dunning" letter to the consumer. The consumer filed suit alleging that, in sending

     his personal information to the vendor, the debt collector had violated 15 U.S.C. §

     1692c(b), which, with certain exceptions, prohibits debt collectors from

     communicating consumers' personal information to third parties "in connection

     with the collection of any debt." The district court rejected the consumer's reading

     of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold

     matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III, and, on the merits, whether the debt collector's communication

     with its dunning vendor was "in connection with the collection of any debt."

            We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in

     fact under Article III and (2) that the debt collector's transmittal of the consumer's

     personal information to its dunning vendor constituted a communication "in

     connection with the collection of any debt" within the meaning of § 1692c(b).




                                                2
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 13 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 3 of 23



    Accordingly, we reverse the judgment of the district court and remand for further

    proceedings.

                                              I

           Congress enacted the FDCPA "to eliminate abusive debt collection practices

     by debt collectors" and "to protect consumers against debt collection abuses." 15

     U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled "Communication

     with third parties," provides that

           Except as provided in section 1692b of this title, without the prior
           consent of the consumer given directly to the debt collector, or the
           express permission of a court of competent jurisdiction, or as
           reasonably necessary to effectuate a postjudgment judicial remedy, a
           debt collector may not communicate, in connection with the collection
           of any debt, with any person other than the consumer, his attorney, a
           consumer reporting agency if otherwise permitted by law, the creditor,
           the attorney of the creditor, or the attorney of the debt collector.

     15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—

     governs the manner in which a debt collector may communicate "with any person

     other than the consumer for the purpose of acquiring location information," 15

     U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

     communicating with anyone other than the consumer "in connection with the

     collection of any debt," subject to several carefully crafted exceptions—some

     enumerated in § 1692c(b), and others in § 1692b.

            Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital

     arising out of his son's medical treatment. The hospital assigned the debt to
                                                  3
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 14 of 33

              USCA11 Case: 19-14434            Date Filed: 04/21/2021.      Page: 4 of 23



    Preferred Collections & Management Services, Inc. for collection. Preferred in

    turn hired Compumail, a California-based commercial mail vendor, to handle the

    collection: Prefexred electronically transmitted to Compumail certain information

    about Hunstein, including, among other things: (1) his status as a debtor, (2) the

    exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt

     concerned his son's rnedical treatment, and (5) his son's name. Compumail used

     that information to generate and send a dunning letter to Hunstein.

           Hunstein filed a complaint, alleging violations of both the FDCPA, see 15

     U.S.C. §§1692c(b) and 1692f, .and the Florida Consumer Collection Practices Act,

     see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's

     action for failure to state a claim, concluding that he hadn't sufficiently alleged that

     Preferred's transmittal to Compumail violated § 1692c(b) because it didn't qualify

     as a communication "in connection with the collection of a[ny] debt."1




     1 The district court held for the same reason that Hunstein had not stated a claim for a violation
     of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
     state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
     § 1692c(b).

                                                      4
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 15 of 33

                USCA11 Case: 19-14434         Date Filed: 04/21/2021       Page: 5 of 23



           Hunstein appealed, and we requested supplemental briefing on the question

    whether he had Article III standing to sue, which we now consider along with the

     merits.2

                                                   II

           First things first. Because standing implicates our subject matter

     jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.

     v. Citizens for a Better Env't, 523 U.S. 83, 101-02 (1998). Article III of the

     Constitution grants federal courts "judicial Power" to resolve "Cases" and

     "Controversies." U.S. Const. art. III, §§ 1-2. This case-or-controversy

     requirement, which has been construed to embody the doctrine of standing,

     "confines the federal courts to a properly judicial role." Spokeo, Inc. v. Robins,

     136 S. Ct. 1540, 1547 (2016). The "irreducible constitutional minimum" of Article

     III standing entails three elements: injury in fact, causation, and redressability.

     Lujan'v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992).

            Hunstein's appeal involves the first element, injury in fact, which consists of

     "an invasion of a legally protected interest" that is both "concrete and


     Z Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
     novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (1 lth Cir. 2019). "We
     review the decision to dismiss Plaintiffs complaint pursuant to Rule 12(b)(6) de novo, applying
     the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
     F.3d 1264, 1268 (l lth Cir. 2019). Accepting the complaint's allegations as. true and construing
     the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiff has
     stated a`plausible claim for relief under the FDCPA." Id. (quoting Ashcroft v. Iqbal, 556 U.S.
     662, 679 (2009)).
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 16 of 33

              USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 6 of 23



    particularized" and "actual or imminent, not conjectural or hypothetical." Id. at

    560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964

    F.3d 990 (l lth Cir. 2020), a case involving the FDCPA, we reiterated that "[e]ach

     subsidiary element of injury—a legally protected interest, concreteness,

     particularization, and imminence—must be satisfied." Id. at 996-97. The standing

     question here implicates the concreteness sub-element.

           A plaintiff can meet the concreteness requirement in any of three ways.

     First, he can allege a tangible harm—a category that is "the most obvious and

     easiest to understand" and that includes, among other things, physical injury,

     financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,

     979 F.3d 917, 926 (l lth Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,

     Inc., 923 F.3d 458, 463 (6th Cir.' 2019). Second, a plaintiff can allege a"risk of

     real harm." Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury

     or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

     an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We

     consider each possibility in turn.

                                                 I~


            Hunstein doesn't allege a tangible harm. The complaint contains no

     allegations of physical injury, financial loss, or emotional distress. Instead, the

     complaint (1) conclusorily asserts that "[i]f a debt collector `conveys information

                                                 6
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 17 of 33

              USCA11 Case: 19-14434         Date Filed: 04/21/2021     Page: 7 of 23



    regarding the debt to a third party—informs the third,party that the debt exists or

    provides information about the details of the debt—then the debtor may well be

    harmed by the spread of this information,"' and (2) vaguely references the "known,

    negative effect that disclosing sensitive medical information to an unauthorized

    third-parry has on consumers[.]" In his supplemental brief, Hunstein asks us to

     construe these assertions as allegations of emotional harm, arguing that he was

     "humiliated, embarrassed, and suffered severe anxiety[.]" But we have "repeatedly

     held that an issue_ not raised in the district court and raised for the first time in an

     appeal will not be considered by this court." Access Now, Inc. v. Sw. Airlines Co.,

     385 F.3d 1324, 1331 (l lth Cir. 2004) (quotation marks omitted). Hunstein thus

     cannot establish standing on the basis of a tangible harm.



            Nor can Hunstein demonstrate standing by the second route—showing a

     "risk of real harm." "[W]hile very nearly any level of direct injury is sufficient to

     show a concrete harm, the risk-of-harm analysis entails. a more demanding

     standard—courts are charged with considering the magnitude of the risk."

     Muransky, 979 F.3d at 927. "Factual allegations that establish a risk that is

     substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 933.

     Put slightly differently, to constitute injury in fact, the "threatened injury must be

     certainly impending." Clapper v. Amnesty Int'l tISA, 568 U.S. 398, 409 (2013).

                                                  7
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 18 of 33

              USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 8 of 23
,

    Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of

    the sort of information at issue here. That vague allegation falls short of a risk that

    is "substantial, significant, or poses a realistic danger," Muransky, 979 F.3d at 933,

    or is "certainly impending," Clapper, 568 U.S. at 409

                                               C

           We thus consider whether Hunstein can show standing in the third manner—

     through a statutory violation. "[T]he violation of a procedural right granted by..

     statute can be sufficient in some circumstances to constitute injury in fact," such

     that "a plaintiff ... need not allege any additional harm beyond the one Congress

     has identified." Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining

     whether a statutory violation confers Article III standing, we should consider

     "history and the judgment of Congress." Id.

                                                1

            Starting with history, we can discern a concrete injury where "intangible

     harm has a close relationship to a harm that has, traditionally been regarded as

     providing a basis. for a lawsuit in English or American courts." Id. Put differently,

     we look to "whether the statutory violation at issue led to a type of harm that.has

     historically been recognized as actionable." Muransky, 979 F.3d at 926.

     Muransky explains that the "fit between a new statute and a pedigreed common-




                                                E
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 19 of 33

              USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 9 of 23



    law cause of action need not be perfect, but we are called to consider at a minimum

    whether the harms rriatch up between the two." Id.

           For more than a century, invasions of personal privacy have been regarded

    as a valid basis for tort suits in American courts. See, e.g.,- Pavesich v. New

    England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153 Mo.

     App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).

     By 1977, the Restatement (Second) noted that "the existence of a right of privacy

     is now recognized in the great majority of the American jurisdictions that have

     considered the question." Restatement (Second) of Torts § 652A cmt. a. (Am. Law

     Inst. 1977).

           More particularly, the term "invasion of privacy" comprises an identifiable

     family of common-law torts—including, most relevantly here, "public disclosure

     of private facts." Invasion of Privacy, Black's Law Dictionary 952 (l Oth ed.

     2014). It is hornbook law that "[o]ne who gives publicity to a matter concerning

     the private life of another is subject to liability to the other for invasion of his

     privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

     reasonable person, and (b) is not of legitimate concern to the public." Restatement

     (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and

     Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

     has recognized "the individual interest in avoiding disclosure of personal matters"

                                                 ~
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 20 of 33

             USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 10 of 23



    and has recognized that "both the common law and the literal understandings of

    privacy encompass the individual's control of information concerning his or her

    person." United States Dep't of Justice v. Reporters Comm. for Freedom of the

    Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

           Having established the historical pedigree of invasion-of-privacy torts—in

     particular, the sub-species applicable to the public disclosure of private facts—we

     next consider whether Preferred's alleged statutory violation is sufficiently

     analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions

     of individual privacy" as one of the harms against which the statute is directed. 15

     U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

     has sued here expressly prohibits a debt collector from "communicat[ing]" with

     any but a few persons or entities "in connection with the collection of any debt."

     Id. § 1692c(b). Although § 1692c(b) isn't identical in all respects to the invasion-

     of-privacy tort, we have no difficulty concluding that it bears "a close relationship

     to a harm that has traditionally been regarded as providing a basis for a lawsuit in

     English or American courts." Spokeo, 136 S. Ct. at 1549.

            Perry v. Cable News Network, Inc., 854 F.3d 1336 (l lth Cir. 2017), strongly

     supports that conclusion. Perry concerned a plaintiffs allegations that CNN

     divulged his news-viewing history to a third-party in violation of the Video

     Privacy Protection Act. Emphasizing the widespread recognition both of the right

                                               10
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 21 of 33

             USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 11 of 23



    to privacy in general and; more particularly, the privacy interest implicated by the

    VPPA—the interest in preventing the disclosure of personal information—the

    Court in Perry concluded that the statutory violation of the VPPA constituted a

    cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).

    Hunstein's allegations closely resemble those in Perry. The VPPA prohibits "[a]

     video tape service provider [from] knowingly disclos[ing], to any person,

     personally identifiable information concerning any consumer of such provider."

     18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt

     collector from "communicat[ing], in connection with the collection of any debt,

     with any person other than the consumer[.]" §1692c(b). The two statutes thus

     share a common structure—A may not share information about B with C. Because

     we find Perry's reasoning persuasive and analogous, we adopt it here.

           Our decision in Trichell does not require a contrary conclusion. That case

     addressed a claim under a different FDCPA provision, § 1692e, which states that a

     "debt collector may not use any false, deceptive, or misleading representation or

     means in connection with the collection of any debt." 15 U.S.C. § 1692e. The

     plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

     and in assessing their claims' pedigree, we determined that the "closest historical

     comparison is to causes of action for fraudulent or negligent misrepresentation."

     964 F.3d at 998. Canvassing the common-law history of those torts, we held that

                                               11
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 22 of 33

             USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 12 of 23



    the plaintiffs' claims lacked the necessary "close relationship" to them. Id. at 997-

    98. That conclusion is entirely consistent with our holding here that Hunstein has

    standing to sue under a different FDCPA provision. Hunstein's claim, unlike the

     Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a

    common-law tort.

                                               2

           Although it presents a closer question, we conclude that "the judgment of

     Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in

     only one way—through the text of duly enacted statutes. Even assuming that

     § 1692c(b) does not clearly enough express Congress's judgment that injuries of

     the sort that Hunstein alleges are actionable, here Congress went further to

     "explain itself." Huff, 923 F.3d at 466. In particular, as already noted, in a section

     of the FDCPA titled "Congressional findings and declaration of purpose,"

     Congress identified the "invasion[] of individual privacy" as one of the harms

     against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

     sufficient.

            It's true that we pointed in Trichell to the FDCPA's language that a person

     may recover "any actual damage sustained by such person as a result of' an

     FDCPA violation and "such additional damages as the court may allow," 15

     U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a

                                                12
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 23 of 33

             USCA11 Case: 19-14434        Date Filed: 04/21/2021   Page: 13 of 23



    different provision—§ 1692e—do not ipso facto constitute a concrete injury.

    Trichell, 964 F.3d at 1000. We don't read § 1692k(a), though, as categorically

    limiting the class of FDCPA plaintiffs to those with actual damages—particularly

    where, as here, the FDCPA's statutory findings expressly address the very harm

    alleged—an "invasion[] of individual privacy." 15 U.S.C. § 1692(a).
                                            ~ * *


           Because (1) § 1692c(b) bears a close relationship to a harm that American

     courts have long recognized as cognizable and (2) Congress's judgment indicates

     that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein

     has the requisite standing to sue.

                                              III

           Having determined that Hunstein has standing to sue under § 1692c(b), we

     now consider the merits of his case. Recall that § 1692c(b) states that, subject to

     several exceptions, "a debt collector may not communicate, in connection with the

     collection of any debt," with anyone other than the consumer. 15 U.S.C.

     § 1692c(b). The parties agree that Preferred is a"debt collector," that Hunstein is a

     "consumer," and that the alleged debt at issue here was a"consumer debt," all -

     within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's

     transmittal of Hunstein's personal information to Compumail constitutes a




                                                13
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 24 of 33

              USCA11 Case: 19-14434         Date Filed: 04/21/2021      Page: 14 of 23



    "communication" within the meaning of the statute.3 Accordingly, the sole

    question before us is whether Preferred's communication with Compumail was "in

    connection with the collection of any debt," such that it violates §1692c(b).

    Hunstein contends that the plain meaning of the phrase "in connection with the

    collection of any debt" and relevant precedents show that it was and does.

    Preferred, conversely, urges us to adopt a"factor-based analysis" that shows that, it

     says, its communication with Compumail was not "in connection with the

     collection of any debt."

            We begin with the plain meaning of the phrase "in connection with" and its

     cognate word, "connection." Dictionaries have adopted broad definitions of both.

     Webster's Third defines "connection" to mean "relationship or association."

     Connection, Webster's Third International Dictionary at 481 (1961), and the

     Oxford Dictionary of English defines the key phrase "in connection with" to mean

     "with reference to [or] concerning," In Connection With, Oxford Dictionary of

     English at 369 (2010). Usage authorities further explain that the phrase "in




     3  Section 1692a(2) defines communication as "the conveying of information regarding a debt
      directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).

                                                    14
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 25 of 33

             USCA11 Case: 19-14434      Date Filed: 04/21/2021   Page: 15 of 23



    connection with" is "invariably a vague, loose connective." Bryan A. Garner,

    Garner's Dictionary of Legal Usage 440 (3d ed. 2011).

           Preferred's transmittal to Compumail included specific details regarding

    Hunstein's debt: Hunstein's status as a debtor, the precise amount of his debt, the

    entity to which the debt was owed, and the fact that the debt concerned his son's

    medical treatment, among other things. It seems to us inescapable that Preferred's

     communication to Compumail at least "concerned," was "with reference. to," and

     bore a"relationship [or] association" to its collection of Hunstein's debt. We thus

     hold that Hunstein has alleged a communication "in connection with the collection

     of any debt" as that phrase is commonly understood.

           Preferred resists that conclusion on three different grounds, which we

     address in turn.

                                              A

           First, Preferred relies on our interpretation of another FDCPA provision,

     § 1692e, to argue that communications "in connection with the collection of any

     debt" necessarily entail a demand for payment. In relevant part, § 1692e states that

     "[a] debt collector may not use any false, deceptive, or misleading representation

     or means in connection with the collection of any debt." 15 U.S.C. § 1692e

     (emphasis added). In the line of cases interpreting the meaning of "in connection

     with the collection of any debt" in § 1692e, we have focused on the language of the

                                              15
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 26 of 33

             USCA11 Case: 19-14434        Date Filed: 04/21/2021     Page: 16 of 23



    underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,

    for instance, in concluding that a law firm's letter to a consumer was "in

    connection with the collection of any debt" within the meaning of § 1692e, we

    emphasized that the letter expressly stated that the firm was attempting to collect a

     debt and was acting as a debt collector, demanded full and immediate payment,

     and threatened to add attorneys' fees to the outstanding balance if the debtors

     didn't pay. 678 F.3d 1211, 1217 (l lth Cir. 2012). Similarly, in Caceres v.

     McCalla Raymer, LLC, we held that a collection letter constituted a

     "communication in connection with the collection of a[ny] debt" under § 1692e for

     similar reasons. Quoting the letter, we emphasized "that it is `for the purpose of

     collecting a debt;' it refers in two additional paragraphs to "collection efforts;' it

     states that collections efforts will continue and that additional attorneys' fees and

     costs will accrue; it states the amount of the debt and indicates that it must be paid .

     in certified funds; and it gives the name of the creditor and supplies the law firm's

     phone number in the paragraph where it talks about payments." 755 F.3d 1299,

     1301-03 (l lth Cir. 2014).

            Relying on Caceres and Reese—both of which, again, addressed § 1692e—

     the district court here adopted the following test:

            When determining whether a communication was made in connection
            with the collection of a[ny] debt, the courts look to the language of the
            communication itself to ascertain whether it contains a demand for
            payment and warns of additional fees or actions if payment is not
                                                 16
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 27 of 33

             USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 17 of 23
i

           teridered. Consequently, when determining whether the transmission
           of information to a third party constitutes a violation of the FDCPA, it
           is important to consider whether the communication makes an express
           or implied demand for payment.

           The district court's conclusion that the phrase "in connection with the

     collection of any debt" necessarily entails a demand for payment defies the

     language 'and structure of § 1692c(b) for two separate but related reasons—neither

     of which applies to § 1692e. First, the demand-for-payment interpretation would

     render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

     as an initial matter the exceptions specified in § 1692c(b) itself "[A] debt

     collector may not communicate, in connection with the collection of any debt, with

     any person other than the consumer, his attorney, a consumer reporting agency if

     otherwise permitted by law, the creditor, the attorney of the creditor, or the

     attorney of the debt collector[.]" 15 U.S.C. § 1692c(b) (emphasis added).

     Communications with four of the six excepted parties—a consumer reporting

     agency, the creditor, the attorney of the creditor, and the attorney of the debt

     collector—would never include a demand for payment. The same is true of the

     parties covered by § 1692b and, by textual cross-reference, excluded from

     § 1692c(b)'s coverage: "person[s] other than the consumer" with whom a debt

     collector might communicate "for the purpose of acquiring location information




                                                17
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 28 of 33

             USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 18 of 23



    about the consumer." Id. § 1692b. A debt collector would presumably never make

    a demand for payment of a party matching that description.

           The upshot is that the phrase "in connection with the collection of any debt"

     in § 1692c(b) must mean something more than a mere demand for payment.

     Otherwise, Congress's enumerated exceptions would be redundant. Under the

     district court's demand-for-payment interpretation, Congress wouldn't have

     needed to include exceptions for communications with consumer reporting

     agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

     providing a debtor's location information; those communications would have been

     foreclosed ipso facto by the phrase "in connection with the collection of any debt."

     It is a"cardinal principle of statutory construction" that "a statute ought, upon the

     whole, to be so construed that, if it can be prevented, no clause, sentence, or word

     shall be superfluous[.]" Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation

     marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:

     The Interpretation of Legal Texts 174 (2012) ("If possible, every word and every

     provision is to be given effect .... None should be ignored. None should

     needlessly be given an interpretation that causes it to duplicate another provision or

     to have no consequence."). Because it is possible—and indeed, we think, more




                                                18
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 29 of 33

             USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 19 of 23



    natural—to interpret § 1692c(b) in a way that does not render most of its textually

    specified exceptions redundant, we will do so.

           Second, and relatedly, the district court's interpretation renders yet another

    portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

     district court essentially interpreted "in connection with the collection of any debt"

     to mean "to collect any debt." Under this interpretation, the key phrase "in

     connection with" has no independent meaning or force. But as just explained, we

     have a duty to "give effect, if possible, to every clause and word, of a statute[.]"

     Duncan, 533 U.S. at 174.

            The district court seems to have been led astray by its reliance on decisions

     interpreting § 1692e, whose language and operation are different from

     § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains rione

     of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in

     Reese or Caceres that, by reading a"demand for payment" gloss into § 1692e, we

     would render other portions of that statute redundant or meaningless. And as an

     operational matter, § 1692e—which prohibits "false, deceptive, or misleading

     representation or means in connection with the collection of any debt"—covers the

     sorts of claims that are brought by recipients of debt collectors' communications—

      i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of

      letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by

                                                 19
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 30 of 33

               USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 20 of 23



    contrast, § 1692c(b), targets debt collectors' "[c]ommunication with third parties,"

    not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient of the

     challenged communication. Linguistic differences aside, this practical operational

     difference undermines any argument that the meaning of the phrase "in connection

     with the collection of any debt" must necessarily be the same in § 1692c(b) as in §

     1692e.



           Preferred separately urges us to adopt the holistic, multi-factoring balancing

     test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of

     Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

     confronting § 1692e's "in connection with the collection of any debt" language to

     take into account the following seven considerations:

              (1) the nature of the relationship of the parties; (2) whether the
              communication expressly demanded payment or stated a balance due;
              (3) whether it was sent in response to an inquiry or request by the
              debtor; (4) whether the statements were part of a strategy to make
              payment more likely; (5) whether the communication was from a debt
              collector; (6) whether it stated that it was an attempt to collect a debt;
              and (7) whether it threatened consequences should the debtor fail to
              pay.

      Goodson, 600 F. App'x at 431. We decline Preferred's invitation for two related

      reasons.

              First, and perhaps most obviously, Goodson and the cases that have relied on

      it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and
                                                  20
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 31 of 33

             USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 21 of 23



    1692e differ both (1) linguistically, in that the former includes a series of

    exceptions that an atextual reading risks rendering meaningless, while the latter

    does not, and (2) operationally, in that they ordinarily involve different parties.

     Goodson's seventh factor—whether the communication threatened consequences

     should the debtor fail to pay—illustrates this poirit. It makes little sense for a debt

     collector to threaten consequences should the debtor fail to pay in a

     communication that is not sent to the debtor himself.

            Second, we believe that in the context of § 1692c(b), the phrase "in

     connection with the collection of any debt" has a discernible ordinary meaning that

     obviates the need for resort to extratextual "factors." All too often, multifactor

     tests—especially seven-factor tests like Goodson's—obscure more than they

     illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

     collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

     activity. They are likelier to get it even from a broadly framed statutory language

     than from a judge-made gestalt.

                                                 A

            Lastly, Preferred makes what we'11 call an "industry practice" argument. It

      contrasts what it says is the widespread use of mail vendors like Compumail and

      the relative dearth of FDCPA suits against them. More particularly, Preferred

      identifies cases involving mail vendors and emphasizes that none of them hold that

                                                 21
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 32 of 33

             USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 22 of 23



    a debt collector's mail vendor violated the FDCPA. True enough, but none of the

    cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

     certainly had no obligation to sua sponte determine whether the collectors'

     communications to their vendors violated § 1692c(b). That this is (or may be) the

     first case in which a debtor has sued a debt collector for disclosing his personal

     information to a mail vendor hardly proves that such disclosures are lawful.

           One final (and related) point: It's not lost on us that our interpretation of

     § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

     We presume that, in the ordinary course of business, debt collectors share

     information about consumers not only with dunning vendors like Compumail, but

     also with other third-party entities. Our reading of § 1692c(b) may well require

     debt collectors (at least in the short term) to in-source many of the services that

     they had previously outsourced, potentially at great cost. We recognize, as well,

     that those costs may not purchase much in the way of "real" consumer privacy, as

     we doubt that the Compumails of the world routinely read, care about, or abuse the

      information that debt collectors transmit to them. Even so, our obligation is to

      interpret the law as written, whether or not we think the resulting consequences are

      particularly sensible or desirable. Needless to say, if Congress thinks that we've




                                                22
Case 0:21-cv-61482-RAR Document 1-1 Entered on FLSD Docket 07/21/2021 Page 33 of 33

             USCA11 Case: 19-14434      Date Filed: 04/21/2021   Page: 23 of 23



    misread § 1692c(b)--or even that we've properly read it but that it should be

    amended—it can say so.

                                             IV

           To sum up, Hunstein has Article IH standing to bring his claim under

     § 1692c(b). Further, because Preferred's transmittal of Hunstein's personal debt-

     related information to Compumail constituted a communication "in connection

     with the collection of any debt" within the meaning of § 1692c(b)'s key phrase,

     Hunstein adequately stated a claim.

           REVERSED and REMANDED.




                                              23
